Citation Nr: 0015154	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

Entitlement to service connection for a psychiatric disorder 
other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1970.  

In October 1986, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana denied service 
connection for PTSD.  In December 1986, the RO confirmed and 
continued the denial of service connection for PTSD.  The RO 
notified the veteran of that decision by letter dated 
December 12, 1986; the veteran did not appeal that decision.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the VA RO in Fort 
Harrison, Montana.  

In the present case, the claim for service connection for 
PTSD previously denied by the RO is the same claim that is 
currently on appeal.  Although the RO addressed the issue as 
though it was a new claim for service connection, the RO 
should have adjudicated the issue as a claim to reopen 
service connection based on submission of new and material 
evidence.  Ashford v. Brown, 10 Vet. App. 120, 123 (quoting 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)); (citing 
McGraw v. Brown, 7 Vet. App. 138, 142 (1994) (held that prior 
RO denial of service connection for nerve paralysis was part 
and parcel of the multiple sclerosis claim because the 
appellant's application and the RO's disposition involved the 
same condition; therefore, new and material evidence was 
required to reopen the claim).

The Board will adjudicate the claim on this basis and this 
will not prejudice the veteran for the reasons described 
herein which reopen the claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Additionally, since the development set 
forth in the remand section of this decision pertinent to 
service connection for PTSD also affects the issue of service 
connection for a psychiatric disorder other than PTSD, that 
issue is deferred by the Board until all necessary 
development is accomplished.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).


FINDINGS OF FACT

1.  The RO denied service connection for PTSD by rating 
actions in October 1986 and December 1986 on the basis there 
was no diagnosis of PTSD; a timely appeal was not filed and 
that rating action became final.  

2.  The evidence submitted since December 1986 includes VA 
and private medical evidence that contain diagnoses of PTSD.  

3.  The evidence includes a March 1992 medical report, which 
contains a medical opinion relating PTSD to the veteran's in-
service duties as a ward medic.  


CONCLUSIONS OF LAW

1.  The December 1986 decision is final as to entitlement to 
service connection for PTSD, but the evidence submitted since 
that determination is new and material; the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

Where a veteran served for 90 days or more during a period of 
war, and a psychosis develops to a degree of 10 percent or 
more within one year from date of service separation, then 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a prior final RO denial of a claim for service 
connection, the claim will not be reopened and the former 
disposition reviewed unless new and material evidence is 
presented or secured since the prior disallowance.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, the VA must reopen the claim.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Analysis

In October 1986, the VA RO in Fort Harrison, Montana denied 
service connection for PTSD.  In December 1986, the RO 
confirmed and continued the denial of service connection for 
PTSD.  

The evidence of record at the time of the RO's decision 
included the veteran's service medical records, VA and 
private medical records and statements in support of her 
claim.  The RO determined that the medical evidence of record 
at that time did not include a diagnosis of PTSD.  

The RO notified the veteran of that decision by letter dated 
December 12, 1986; the veteran did not appeal that decision.  
The December 1986 decision is final as to entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104, 3.156 (1999).  

The evidence added to the record since the prior final 
disallowance includes VA and private medical records and 
statements and testimony in support of her claim.  

The additional evidence includes private medical intake 
reports, which are dated in March 1992 and September 1993.  
During evaluation in March 1992 the veteran reported that she 
experienced depression secondary to her experiences as a 
medic in an Army hospital during service.  She stated that 
she treated a number of soldiers who returned from Vietnam 
with very horrible wounds.  That examiner's primary diagnosis 
was PTSD.  In the September 1993 medical intake report that 
same examiner included PTSD as a secondary diagnosis.  One 
week later, a physician from that facility diagnosed PTSD.  

The additional evidence includes a September 1998 statement 
from C.M., Ph.D., of the Fort Harrison, Montana VA Medical 
Center.  C.M. states that the veteran has been treated in the 
psychiatry service for a problem with PTSD, for which she was 
referred to a women's trauma in-patient program.  An October 
1998 outpatient record signed by that staff psychologist also 
includes an impression of PTSD.  The history portion of that 
record includes a non-specific history from the veteran that 
she had been raped while in the service.  

The above evidence is new since it was not of record at the 
time of the prior denial in December 1986.  It is also 
material because it is relevant to and probative of the issue 
under consideration in this case.  It establishes a current 
diagnosis of PTSD.  Without reference to the probative value 
or weight that the medical evidence is entitled to, this 
evidence bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

For these reasons, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for PTSD; therefore, the claim is reopened.  38 
C.F.R. § 3.156(a)

The next question is whether the claim for PTSD is well 
grounded.  A well grounded claim for PTSD requires evidence 
of the disability; lay evidence (presumed to be credible for 
well grounded purposes only) of an in-service stressor; and 
medical evidence of a nexus between service and PTSD.  Gaines 
v. West, 
11 Vet. App. 353, 357 (1998).  The Board has already 
discussed the evidence showing that the veteran has a current 
diagnosis of PTSD, which was related by a competent source to 
service.  

The veteran alleges several in-service stressors in support 
of her claim for service connection.  She alleges that while 
she served as a medic on a hospital ward during service, she 
witnessed soldiers who had sustained severe injuries while 
serving in Vietnam.  She also alleges that she served as a 
medic on a pediatric ward where she treated terminal cases, 
which were the result of physical abuse or disease.  The 
veteran's personnel records show that she served at the 
Fitzsimons General Hospital as a ward specialist from 
September 1968 to January 1969 and as a medical aide from 
January 1969 to April 1969.  

The veteran alleges that she was constantly subject to verbal 
sexual harassment from fellow soldiers during her entire 
military career.  She also alleges a fellow soldier raped her 
in late-November or early-December 1968 after accepting a 
ride back to base from that soldier.  She did not officially 
report these alleged incidents, but stated that she reported 
the rape incident during active service to a treating 
psychiatrist who told her to forget about the incident 
because it was over and done with.  

For the purpose of determining whether the claim is well 
grounded, the Board must assume that the alleged events 
occurred without reference to the probative value or weight 
of the claimed stressors.  Although the veteran has also 
reported pre-service and post-service stressors that include: 
having been adopted; the death of her natural mother; the 
death of her first husband in an automobile accident; having 
been physically abused by her second husband; sexual 
harassment in the workplace; and, having sustained a work-
related head injury, the Board will not consider these 
stressors in determining whether the claim is well-grounded.  
Consequently, the alleged service events establish incurrence 
or aggravation of an injury in service.  Id.  

Finally, the March 1992 medical intake report includes an 
opinion that the veteran suffered PTSD as a result of working 
with severely injured soldiers who had directly returned from 
Vietnam.  Again, without assessing the credibility or 
probative weight to be assigned to this opinion, the Board 
finds that it provides a nexus between the in-service 
stressor and PTSD.  Therefore, it renders the claim well 
grounded.  

For these reasons, the Board finds that the veteran's claim 
of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a).  


ORDER

As the veteran has provided new and material evidence to 
reopen her claim as to entitlement to service connection for 
PTSD, the appeal as to this issue is granted.  

As the veteran has provided a well-grounded claim of 
entitlement to service connection for PTSD, the appeal as to 
this issue is granted.  



REMAND

The veteran has indicated that her service medical records 
are incomplete and that there may exist additional service 
treatment records that corroborate her allegation that she 
was raped by a fellow soldier in late-November or early-
December 1968 after accepting a ride back to base from that 
soldier.  She stated that she reported the rape incident 
during active service to a treating psychiatrist.  The 
service medical records that were obtained in connection with 
the veteran's April 1970 application for compensation do not 
contain such a record.  The service medical records include 
treatment in December 1968 for situational reaction with 
extreme nervousness.  They also include a March 1970 
psychiatric examination report, which contains a diagnosis of 
chronic inadequate personality.  

Based on recent case law, the Board finds that an attempt to 
obtain additional service medical records is warranted.  
Although it appears all the service medical records were 
obtained in connection with the veteran's April 1970 
application for compensation, the claims folder does not 
contain a negative response from the National Personnel 
Records Center (NPRC) and no additional requests for service 
medical records or alternative medical records has been 
performed.  As additional action by the RO may be helpful in 
either obtaining putative service medical records held by the 
service department that are not currently of record or 
additional documented information that the service records 
cannot be obtained, the Board determines that further 
development is warranted.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (holding that VA must in certain cases make 
multiple attempts to obtain service medical records and 
notify the veteran of its failure to obtain them).

In connection with her claim service connection, the veteran 
testified that shortly after separation from active service 
and until 1971 or 1972 she was receiving medical care for a 
diagnosed psychiatric disorder at the Pittsburgh, 
Pennsylvania VA Medical Center.  Transcript, pp. 10-11 (July 
1999).  She testified that she was living in the Pittsburgh, 
Pennsylvania area during that time.  Tr., p. 10.  The Board 
notes that the August 1970 VA compensation examination, which 
determined that the veteran had no clinical level of 
psychiatric disease at that time, was performed at the 
Cincinnati, Ohio VA hospital.  On the VA Form 21-2545, the 
veteran provided an Ohio home address.  The claims folder 
shows the veteran was residing in Pennsylvania in May 1971.  
It does not appear that a request has been made for these VA 
treatment records.  

The veteran also testified that she received treatment for 
psychiatric disability at the Seattle, Washington VA hospital 
beginning in 1980 or 1981 and in 1982 and 1983.  Tr., pp. 11-
12.  The claims folder does not include a request for VA 
treatment records from that facility prior to February 1984.  
The veteran also testified that she received treatment for 
psychiatric disability at the Portland, Oregon, VA Medical 
Center, but she did not specify the precise dates of 
treatment.  The veteran has also stated that her treating 
psychologist at the Fort Harrison, Montana VA Medical Center 
has rendered an opinion that she has PTSD as a result of 
military service.  VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice 
that additional pertinent medical records may exist, the case 
must be remanded for further development for this reason.  

The veteran testified that she received medical care 
beginning in 1977 for her psychiatric problems at a private 
hospital located in Bremerton, Washington.  Tr., pp. 11, 13.  
The veteran has also identified numerous other private 
facilities where she has received medical care for 
psychiatric impairment.  They are included in statements 
submitted in September 1984 and July 1986.  She has variously 
stated that her private medical records will include opinions 
that relate PTSD to her active military service.  It does not 
appear that all the records identified have been requested.  

The evidence shows that the veteran was awarded Social 
Security Administration (SSA) benefits in a December 1993 
decision.  A January 1994 decision shows that she was awarded 
Supplemental Security Income (SSI).  The veteran testified 
that she was unable to obtain the medical records upon which 
the benefits were predicated.  Tr., p. 17.  The veteran has 
indicated that these records contain information that would 
link her post-service psychiatric disability to service.  It 
does not appear that the RO has requested the medical records 
from the SSA.  

VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support her claim 
includes obtaining medical records to which she has referred.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  In addition, 
decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing a claim pertains to relevant evidence 
which may exist or could be obtained).  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran contends that her service 
medical records are incomplete and that 
there may exist additional service 
treatment records that corroborate her 
allegation that a fellow soldier raped 
her in late-November or early-December 
1968.  She stated that she reported the 
rape incident during active service to a 
treating psychiatrist.  The RO should 
request the NPRC to conduct a search for 
any additional service medical records 
for this veteran.  The NPRC and the RO 
should document all sources searched and 
all replies from each available source.  

2.  The RO should request all medical 
treatment records from the Pittsburgh, 
Pennsylvania VA Medical Center and the 
Cincinnati, Ohio VA Medical Center, which 
are dated since April 1970.  The RO 
should also request all medical treatment 
records from the Seattle, Washington VA 
Medical Center, which are dated from 1980 
to 1983.  

3.  The veteran should clarify the dates 
she received treatment at the Portland, 
Oregon, VA Medical Center.  She should 
also identify when her treating 
psychologist at the Fort Harrison, 
Montana VA Medical Center rendered an 
opinion that she has PTSD as a result of 
military service.  After receiving this 
information the RO should request these 
records.  

4.  The veteran should identify all 
sources of private medical treatment for 
psychiatric problems received since 
separation from service, which have not 
already been obtained.  She testified 
that she received medical care beginning 
in 1977 for her psychiatric problems at a 
private hospital located in Bremerton, 
Washington.  The veteran also identified 
numerous other private facilities where 
she has received medical care for 
psychiatric impairment.  They are 
included in statements submitted in 
September 1984 and July 1986.  The RO 
should compare all identified sources to 
the private medical records already 
obtained.  The veteran should provide 
releases for all available private 
medical records that have not been 
obtained.  The RO should then request 
these private medical records.  

5.  The RO should obtain from the SSA the 
medical records pertinent to the 
veteran's claim for SSI benefits.  The 
evidence shows that the veteran was 
awarded SSA benefits in a December 1993 
decision.  A January 1994 decision shows 
that she was awarded SSI benefits.  The 
veteran indicated that these records 
contain information that would link her 
post-service psychiatric disability to 
service, but testified that she was 
unable to obtain these medical records.  

6.  The RO should take all necessary 
action to confirm the veteran's reported 
stressors and list such verified 
stressor(s), including with consideration 
of the provisions in Manual M21-1, part 
III, 5.14(c), dealing with PTSD.  YR v. 
West, 11 Vet. App. 393, 398-99 (1998).  

7.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive psychiatric examination.  
The claims folder and a separate copy of 
this remand MUST be made available for 
review by the psychiatrist in connection 
with the examination; the examiner must 
be provided with a list of the veteran's 
verified service stressors.  It is 
essential that the psychiatrist review 
the claims folder in its entirety.  The 
psychiatrist should certify that the 
evidence was reviewed.  The psychiatrist 
should order any testing necessary.  
Based on the review of the record, 
including the service medical records and 
the post-service medical evidence, the 
psychiatrist should provide an opinion on 
the following questions: (1) does the 
veteran currently have chronic 
psychiatric disorder(s), and if so, what 
are the proper diagnoses; (2) when did 
the veteran first manifest a chronic, 
acquired psychiatric disability; (3) did 
a psychosis manifest itself to a during 
the initial post-service year and, if so, 
to what extent; and (4) if a chronic 
psychiatric disorder first became 
manifest after separation from service, 
is such disorder causally related to 
service.  The psychiatrist should 
identify reasons for the opinions, 
including evidence relied on or rejected 
in forming the opinions.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above the RO should adjudicate 
the issue of service connection for PTSD 
and the issue of service connection for a 
psychiatric disorder other than PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 


